DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I-A, Claim 2, filed on 10/28/22, is acknowledged.
The Restriction mailed on 10/18/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 3-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group or Species. 
	The Restriction filed on 8/23/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (3-29) or take other appropriate action.	
An Office Action on the merits of Claims 1-2 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Bruch et al (US 10,727,454).
Regarding claim 1, Bruch et al teach a battery (Abstract), comprising: 
an enclosure (Fig. 4A & B, 210 & 220) defining an interior of the battery and a feedthrough aperture (320) open to an exterior of the battery; 
a ferrule (410) extending through the feedthrough aperture and coupled to the enclosure; 
an insulator (420) extending through the ferrule to the exterior of the battery; 
a pin (150) extending through the insulator from the interior of the battery to the exterior of the battery, wherein the insulator electrically insulates the pin from the ferrule; 
a feedthrough insulator cap (440) disposed within the interior of the battery on at least a portion of the ferrule (410), at least a portion of the insulator (420), and at least a portion of the pin (150);
a first electrode or cathode (Fig. 7A, 760) disposed within the enclosure and electrically coupled to the pin (150);
a second electrode or anode (700) disposed within the enclosure and separated a distance from the first electrode; and 
an electrolyte (Col. 6, lines 50-54) disposed between the first electrode and the second electrode.
Regarding claim 2, Bruch et al teach that the feedthrough insulator cap, during operation of the battery, prevents formation of dendrites (Col. 2, lines 8-12; Col. 9, lines 22-26) on at least the portion of the ferrule or the portion of the pin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 18, 2022